Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is responsive to Applicant’s amendment filed on July 14, 2021.
Claims 1- 20 are pending. 
Claims 1 – 20 are rejected. This rejection is NON-FINAL. 

Response to Amendment 
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections have been withdrawn, except for the rejections presented in this Office Action.
New rejections are presented in this Office Action based on Applicant's amendment/remarks. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, a server system, with the following limitations: 1) “a first logic module . . . for receiving at least one data 

The first limitation “a first logic module . . . for receiving at least one data communication from . . . coupled to the communications . . . the at least one data communication comprising data or data streams associated with at least a portion of the at least one industrial process,” as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor (i.e., first logic module). For example, “receiving” in the context of the claim encompasses the user thinking about obtaining data communication. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Secondly, the second limitation “the first logic module comprises at least one model configured to receive at least one variable and iterate and converge an optimization problem to at least one optimization solution to a first level of optimization based at least in part on the at least one variable 


Similarly, the third limitation “the second logic module operatively data-linked to the first logic module, and configured to utilize a model to iteratively process data values of the at least one optimization solution to a second level of optimization, the second level of optimization having an increased level of optimization over the first level of optimization,” as drafted, is a mathematical calculation that, under its broadest reasonable interpretation, encompasses calculating (i.e., iterating and converging) the mathematical relationships among model data values, a first level optimization solution, and a second level optimization solution, but for the recitation of memory-linked generic computer processors (i.e., first and second logic modules). If a claim limitation, under its broadest reasonable interpretation, recites a concept (e.g., iteratively processing a first level of optimization solution to a second level of optimization solution) that falls into the “Mathematical Concepts” grouping of abstracts, the claim recites an abstract idea.

Accordingly, the claim 1 recites three abstract ideas, which are judicial exceptions.



Besides the three aforementioned abstract ideas/judicial exceptions, claim 1 further recites four additional elements:  1) a generic “processor” for executing the judicial exceptions; 2) “non-transitory computer-readable storage medium” for storing instructions for the processor; 3) an “industrial control system” for obtaining data communication; and 4) “communication network” for facilitating data communication. The first additional element “processor” is recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. Similarly, the second additional element “non-transitory computer-readable storage medium” is recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of storing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. Furthermore, the three additional element “industrial control system” is no more than an attempt to generally link the use of the judicial exceptions to the particular field of industrial control. Last but not least, the fourth additional element “communication network” is recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of information transfer) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. Accordingly, four additional elements do not integrate the abstract ideas into a practical application because the four additional elements do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in claim 1 do no more than automate mental processes 

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As described above with respect to integration of abstract ideas into a practical application, the additional elements of using a computer processor and generic computer components to perform the data processing, storing, and transferring amounts to no more than mere instructions to apply the exceptions using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Furthermore, as discussed above with respect to integration of the abstract ideas into a practical application, the additional element that the claimed method is to be applied to a industrial control system is no more than an attempt to generally link the use of the judicial exceptions to the particular field of industrial control. A mere attempt to generally link the use of judicial exception to a field of use cannot provide an inventive concept. Again, as mentioned above with respect to integration of abstract ideas into a practical application, the additional elements in this claim, even when viewed in combination, do no more than automate mental processes (as well as mathematical calculations) that the user used to perform by hand in the industrial control context, using the computer as a tool. 

Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 

Please note: Examiner invites the Applicant to amend claim 1 to include a limitation where the “second level of optimization” is used, for example, to adjust the operation of the server system. Inclusion of such a limitation into claim 1 would integrate the abstract ideas/judicial exceptions into a practical application.

Claims 2 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2 - 15 inherit the abstract ideas from claim 1. Claim 2 is representative of claims 3 - 15. Claim 2 includes the additional element “rigorous on-line modeling and equation-based optimization module” that further detail the inherited abstract idea “first logic module.” Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 2 (as well as claims 3 - 15) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claims 16 – 20, they are substantially similar to claims 1- 15, respectively, and are rejected in the same manner, and the same reasoning applying. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Mestha (US Pub. 2010/0198368): teaches use of matrices to control process control loops and determining optimal values for manipulated variables. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        11/29/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115